Citation Nr: 0717998	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  02-18 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for fibrocystic breast 
disease.

2.  Entitlement to an increased evaluation for hypothyroidism 
with history of follicular carcinoma, status post right total 
and left subtotal thyroidectomies, rated as 10 percent 
disabling prior to September 30, 2004, and 30 percent 
disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to October 
1981 and from September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

Although the October 2002 Statement of the Case reflects that 
the RO addressed the threshold matter of new and material 
evidence, the Board itself must make a determination as to 
whether evidence is new and material before addressing the 
merits of a claim.  Barnett v. Brown, 8 Vet. App. 1 (1995) 
(citing 38 U.S.C. §§ 5108, 7104(b)).  Thus, the question as 
to whether the evidence before the Board is new and material 
will be discussed below.


FINDINGS OF FACT

1.  Evidence received since the April 1994 rating decision, 
which denied the claim for fibrocystic disease is new and 
material and it raises a reasonable possibility of 
substantiating the claim for service connection for 
fibrocystic breast disease

2.  Competent medical evidence does not support a finding 
that fibrocystic breast disease currently exists.

3.  Prior to September 30, 2004, hypothyroidism with history 
of follicular carcinoma, status post right total and left 
subtotal thyroidectomies, required medication and resulted in 
mental sluggishness but was not shown to be productive of 
fatigability or constipation.

4.  After September 30, 2004, hypothyroidism with history of 
follicular carcinoma, status post right total and left 
subtotal thyroidectomies, has resulted in mental sluggishness 
and complaints of fatigability and constipation but has not 
been shown to be productive of muscular weakness or mental 
disturbance.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim for service 
connection for fibrocystic breast disease has been submitted 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).  

2.  Service connection for fibrocystic breast disease is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2006).

3.  The criteria for a rating in excess of 10 percent prior 
to September 30, 2004, for hypothyroidism with history of 
follicular carcinoma, status post right total and left 
subtotal thyroidectomies, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7903 (2006).

4.  The criteria for a rating in excess of 30 percent after 
to September 30, 2004, for hypothyroidism with history of 
follicular carcinoma, status post right total and left 
subtotal thyroidectomies, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7903 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim for service connection, generally, 
a claim which has been denied in an unappealed RO decision or 
an unappealed Board decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

At the time of the April 1994 denial, the veteran's breasts 
were shown to be soft with no masses or irregularities on VA 
examination.  The diagnoses included no fibrocystic disease 
found and the breasts were normal.  The veteran was informed 
of the determination and of the right to appeal.  She did not 
appeal and that decision became final.

Since that determination, the veteran has applied to reopen 
her claim for fibroid cysts of both breasts.  The evidence 
submitted since the RO's April 1994 denial of the veteran's 
claim consists of her October 2000 request to reopen her 
claim and VA and private treatment records that include a May 
2005 breast examination finding of a two centimeter mass 
which felt like a cyst.  

Based upon the reasons for the prior denial, the evidence now 
includes a current finding of a two centimeter mass which 
felt like a cyst; thus, this evidence is new and material.  
For the limited purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512-513 (1992).  Therefore, the 
veteran's claim is reopened.

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith, 1 Vet. App. at 
179-80.

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the veteran.  This 
issue was addressed by the Court in Sutton v. Brown, 9 Vet. 
App. 553 (1996).  In Sutton, the Court stated, in pertinent 
part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard, the Board must determine if the veteran has 
been given both adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and whether, if such notice has not been provided, 
the veteran has been prejudiced thereby.  Bernard, 4 Vet. 
App. at 393.  

In this case, over the history of her claim, the veteran has 
been provided with pertinent laws and regulations regarding 
service connection, the issue before the Board at this time.  
She has been given the opportunity to review the evidence of 
record and submit arguments in support of her claim.  The 
veteran's arguments have focused squarely on the issue of 
service connection, not whether new and material evidence has 
been submitted.  Thus, the Board finds that the veteran is 
not prejudiced by the adjudication of her claim at this time.  
Accordingly, there is no basis for an additional delay and 
the Board will proceed with the adjudication of the claim of 
entitlement to service connection for fibrocystic breast 
disease on a de novo basis.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the claimant.  
38 U.S.C.A. § 5107(b).

Service medical records are negative for any complaints, 
findings or diagnoses with respect to the veteran's breasts.  
However, two months after her discharge from active duty 
service, a July 1991 mammography report includes the 
conclusion that there was some increased soft tissue density 
probably fibrocystic in nature at the upper outer quadrant of 
the right breast.  

Post service medical records are silent with respect to 
treatment or diagnosis referable to the breasts until a May 
2005 VA examination report notes a palpable two centimeter 
mass which felt like a cyst at the upper outer quadrant of 
the left breast.  A follow-up sonogram report, dated in 
August 2005, notes no findings to suggest malignancy, 
providing evidence against this claim.  

The Board finds that post service medical evidence, 
especially the August 2005 sonography report, is entitled to 
great probative weight.

The medical evidence of record is silent with respect to a 
diagnosis of fibrocystic breast disease.  Simply stated, a 
two centimeter mass is not a diagnosis of fibrocystic breast 
disease.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).

The Board finds that the most competent medical evidence in 
this case leads to the conclusion that the veteran does not 
have fibrocystic breast disease at this time.  As a result, 
service connection is not warranted and the veteran's claim 
is denied.

To the extent that the veteran herself is asserting that she 
in fact does have fibrocystic breast disease, any such 
statements offered in support of her claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See Espiritu, supra.  

The veteran is also seeking an increased rating for her 
service connected hypothyroidism with history of follicular 
carcinoma, status post right total and left subtotal 
thyroidectomies.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
entitlement to service connection has been established and an 
increase in disability rating is at issue, the present level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The veteran's claim for an evaluation in excess of 10 percent 
disabling for her hypothyroidism was received in October 
2000.  By a March 2005 rating decision, the schedular rating 
for this disorder was increased to 30 percent disabling, 
effective from September 30, 2004.  Thus, adjudication of 
this claim must reflect consideration of whether an 
evaluation in excess of 10 percent is warranted prior to 
September 30, 2004, and whether an evaluation in excess of 30 
percent is warranted after September 30, 2004. 

Diagnostic Code 7903 for hypothyroidism provides that a 10 
percent rating is warranted for hypothyroidism manifested by 
fatigability, or continuous medication required for control 
of symptoms.  A 30 percent rating is warranted for 
fatigability, constipation, and mental sluggishness.  A 60 
percent rating requires muscular weakness, mental 
disturbance, and weight gain.  38 C.F.R. § 4.119, Diagnostic 
Code 7903.

The medical evidence of record, consisting of a VA 
examination report dated in November 2000 as well as VA and 
private treatment reports, reflect that the veteran has been 
receipt of treatment for her hypothyroidism with history of 
follicular carcinoma, status post-right total and left 
subtotal thyroidectomies.  These records reflects findings of 
mental sluggishness and note that she has been prescribed 
medication to treat hypothyroidism; however, these records 
are silent with respect to complaints of fatigability or 
constipation.  In this regard, it is noted that the veteran 
has complained of a history of fatigue and constipation; 
however these complaints are not corroborated by medical 
evidence of record.  Specifically, upon VA examination in 
November 2000, the examiner noted that the veteran was a poor 
historian and had difficulty concentrating; however, this 
examination report is silent with respect to complaints of or 
treatment for fatigue or constipation, providing evidence 
against this claim.

VA and private treatment records, for complaints unrelated to 
the present claim, note the veteran's history of 
hypothyroidism but are similarly silent with respect to 
complaints referable to this disorder, which is found to 
provide more evidence against this claim.   

Although there is evidence of mental sluggishness (the basis 
of the 10 percent evaluation), absent objective evidence that 
the veteran's hypothyroidism with history of follicular 
carcinoma, status post right total and left subtotal 
thyroidectomies, was productive of fatigability and 
constipation, a rating higher than 10 percent prior to 
September 30, 2004, is not warranted for this disorder.  

By a March 2005 rating decision, the RO increased the 
veteran's schedular rating for hypothyroidism with history of 
follicular carcinoma, status post right total and left 
subtotal thyroidectomies, to 30 percent disabling effective 
from September 30, 2004.  This determination was based on a 
December 2004 report of VA examination which noted that the 
veteran complained of feeling more fatigued every day, 
reported feeling constipated all the time and taking 
laxatives, and claimed that she hears voices and sometimes 
sees things.  This examination report further notes that the 
veteran's medical history included a gain of 80 pounds since 
1999.  

Thereafter, upon VA examination in July 2005, the veteran 
complained of muscle weakness in the legs, constipation, and 
feeling tired.  The examiner noted that the veteran is obese.  
This examination report did not include objective findings 
with respect to muscle weakness or mental disturbance.  

The veteran was scheduled to undergo VA examination in 
October 2005 to address her complaints of muscle weakness and 
provide a mental assessment; however, she failed to report 
for the scheduled examination which may have provided 
evidence in support of his claim.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (holding that if a veteran wishes 
help in developing her claim, she cannot passively wait for 
it in those circumstances where she may or should have 
information that is essential in obtaining putative 
evidence).

The Board could deny this claim on the basis of the failure 
of the veteran to attend the examination.  In any event, the 
Board finds that, although weight gain has been demonstrated, 
the other symptoms required for a 60 percent rating are not 
shown by the medical evidence of record.  There is no 
objective medical evidence of muscular weakness and mental 
disturbance as required for a 60 percent rating under 
Diagnostic Code 7903.  As such, an evaluation in excess of 30 
percent disabling after September 30 2004, is not warranted.  
In this regard, it is important to note that the veteran's 
nonservice connected disorders may not provide the basis to 
increase her evaluation.   

It is also important to note that the Board has found that 
the objective medical evidence in this case, rather than 
supporting the claim, provides evidence against this claim, 
indicating the basis for a higher evaluation (overall) is not 
met.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, review of the claims folder reveals compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  A letter dated in December 2000 and 
provided to the appellant prior to the November 2001 rating 
decision on appeal satisfies the duty to notify provisions 
with respect to the claim for service connection for 
fibrocystic breast disease as this letter informed the 
veteran of what constitutes new and material evidence.  
Moreover, since the veteran's claim for service connection is 
reopened and denied, no disability rating or effective date 
will be assigned.  Therefore, there can be no possibility of 
prejudice to the appellant.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The Board observes that notice was not provided before the 
November 2001 rating decision with respect to the veteran's 
increased rating claim.  However, the RO did furnish proper 
notice regarding this issue November 2004.  The Board finds 
that the RO ultimately provided all notice required under 
38 U.S.C.A. § 5103(a) with respect to the issue on appeal, 
such that defect as to timing was cured.  Moreover, the 
Federal Circuit recently held that an Statement of the Case 
or Supplemental Statement of the Case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the Statement of the Case or 
Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).

As the evidence establishes that the appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of her claims, she was provided notice with 
respect to the what constitutes new and material evidence, 
her claims were subsequently readjudicated in a Statement of 
the Case and subsequent Supplemental Statements of the Case , 
and there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless error.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006) (Reviewing the entire record and examining 
the various predecisional communications, the Court concluded 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, as the Board has done in this case.)

With respect to the duty to assist, the RO has secured the 
veteran's service, VA, and private medical records, VA 
examination reports, and the veteran has provided written 
communication with respect to her claim.  As there is no 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
claim for service connection for fibrocystic breast disease.  
However, the Board finds that the evidence, which reveals 
that the veteran does not currently have this disability, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  As service and post service medical 
records provide no basis to grant this claim, and in fact 
provide evidence against this claim, the Board finds no basis 
for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of her claims.

ORDER

The appeal to reopen a claim of service connection for 
fibrocystic breast disease is granted.

Service connection for fibrocystic breast disease is denied.

An evaluation in excess of 10 percent disabling prior to 
September 30, 2004, and in excess of 30 percent disabling 
thereafter for hypothyroidism with history of follicular 
carcinoma, status post right total and left subtotal 
thyroidectomies, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


